Citation Nr: 1641632	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-10 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for chronic sinusitis with residuals of chronic and persistent rhinorrhea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from August 1985 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  


FINDING OF FACT

In an October 2016 statement, prior to the promulgation of a decision in the appeal, the Board received notification that the Veteran requested to withdraw his appeal for an increased rating for chronic sinusitis with residuals of chronic and persistent rhinorrhea.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.
§ 20.204. 

In this case, the Veteran appealed a December 2009 rating decision which granted service connection for chronic sinusitis with residuals of residuals of chronic and persistent rhinorrhea and assigned a non-compensable rating.  In an October 2016 statement, the Veteran indicated that he wished to withdraw his appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


